PER CURIAM.
We grant certiorari and quash the trial court’s order appointing a special master over the express objection of the petitioner.
Florida Rule of Civil Procedure 1.490(c) provides “No reference shall be to a master, either general or special, without the consent of the parties.” See also Rapaport v. Jewish Federation of Palm Beach County, Inc., 627 So.2d 617 (Fla. 4th DCA 1993); Miller v. Lifshutz, 558 So.2d 195 (Fla. 4th DCA 1990); Oliveri v. Oliveri 541 So.2d 174 (Fla. 4th DCA 1989).
Certiorari granted.
DELL, STONE, and FARMER, JJ., concur.